


Exhibit 10.39


LIMITED RECOURSE GUARANTEE
THIS LIMITED RECOURSE GUARANTEE (“Guarantee”), dated as of March 24, 2016, is by
BlueLinx Holdings Inc., a Delaware corporation (“Parent Guarantor”), with its
chief executive office at 4300 Wildwood Parkway, Atlanta, Georgia 30339, in
favor of Wells Fargo Bank, National Association, a national banking association,
as agent (in such capacity, “Agent”), having an office at 100 Park Avenue, New
York, New York 10017.
W I T N E S S E T H :
WHEREAS, Agent, for itself and the parties from time to time to the Loan
Agreement (as hereinafter defined) as lenders (collectively, “Lenders”),
BlueLinx Corporation, a Georgia corporation, successor by merger to the merger
of BlueLinx Services Inc., a Georgia corporation, with and into BlueLinx
Corporation with BlueLinx Corporation as the surviving corporation of such
merger (“BlueLinx”), and BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx, each individually a “Borrower” and
collectively, “Borrowers”) and Parent Guarantor have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated August 4, 2006, by and among Agent, Lenders, Borrowers and Parent
Guarantor, as amended through Twelfth Amendment to Amended and Restated Loan and
Security Agreement (“Amendment No. 12”), dated as of the date hereof (as from
time to time further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”); and
WHEREAS, due to the close business and financial relationships between Borrowers
and Parent Guarantor, in consideration of the benefits which will accrue to
Parent Guarantor and as an inducement for and in consideration of Lenders (or
Agent on behalf of Lenders) to continue to make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Loan Agreement
and the other Financing Agreements;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Parent Guarantor hereby jointly and severally agrees in favor of Agent and
Lenders as follows:
Section 1.Definitions.
1.1.    As used herein, the following definitions shall have the meanings given
to them below:
(a)    “Bankruptcy Code” shall mean the United States Bankruptcy Code, being
Title 11 of the United States Code, as the same now exists or may from time to
time hereafter be amended, modified, recodified or supplemented.
(b)    “Guaranteed Obligations” shall have the meaning set forth in Section 2.1
hereof.
(c)     “Obligor” shall have the meaning set forth in Section 4.1(b) hereof.
(d)    “Parent Pledge Agreement” shall mean the Pledge Agreement, dated as of
the date hereof, by Parent Guarantor in favor of Agent and Lenders with respect
to the equity interests of Parent Guarantor in the SPE Propcos, as the same may
be amended, modified, supplemented, extended, renewed, restated, or replaced.
(e)    “SPE Propcos” shall mean all single purposes entity limited liability
companies now or hereafter owned by Parent Guarantor, including, without
limitation the limited liability companies set forth on Schedule 1.3 to the Loan
Agreement as added by Amendment No. 12.



--------------------------------------------------------------------------------




1.2.    All capitalized terms used herein and not defined herein shall have the
meanings given to such terms in the Loan Agreement.
Section 2.    Guarantee.
2.1.    Subject to the limitations set forth in Section 2.2 hereof, Parent
Guarantor absolutely and unconditionally guarantees and agrees to be liable for
the full and indefeasible payment and performance when due of the following (all
of which are collectively  referred to herein as the “Guaranteed Obligations”):
(a) all obligations, liabilities and indebtedness of any kind, nature and
description of Borrowers to Agent, any Lender and/or its affiliates, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether arising
under the Loan Agreement or the other Financing Agreements, whether now existing
or hereafter arising, whether arising before, during or after the initial or any
renewal term of the Loan Agreement or after the commencement of any case with
respect to each Borrower under the Bankruptcy Code or any similar statute
(including, without limitation, the payment of interest and other amounts, which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in any such case
and including loans, interest, fees, charges and expenses related thereto and
all other obligations of each Borrower or its successors to Agent or any Lender
arising after the commencement of such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by Agent
or any Lender and (b) all expenses (including, without limitation, attorneys’
fees and legal expenses) incurred by Agent or any Lender in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of any Borrower’s obligations, liabilities
and indebtedness as aforesaid to Agent or any Lender, the rights of Agent or any
Lender in any collateral or under this Guarantee and all other Financing
Agreements or in any way involving claims by or against Agent or any Lender
directly or indirectly arising out of or related to the relationships between
Borrowers, Parent Guarantor or any other Obligor (as hereinafter defined) and
Agent or any Lender, whether such expenses are incurred before, during or after
the initial or any renewal term of the Loan Agreement and the other Financing
Agreements or after the commencement of any case with respect to Borrowers or
Parent Guarantor under the Bankruptcy Code or any similar statute.
2.2.    Notwithstanding anything to the contrary contained in this Guarantee,
the liability of Parent Guarantor hereunder for the Guaranteed Obligations shall
not exceed (a) the amount of $50,000,000 thereof at any time outstanding, plus
(b) costs, expenses and other charges related to any advances to preserve or
protect the SPE Property or the Collateral or related to the collection of such
Guaranteed Obligations, including, but not limited to, attorneys’ fees and legal
expenses (collectively, the “Maximum Amount”).
2.3.    This Guarantee is a guaranty of payment and not of collection. Parent
Guarantor agrees that Agent need not attempt to collect any Guaranteed
Obligations from Borrowers, Parent Guarantor or any other Obligor or to realize
upon any collateral, but may require Parent Guarantor to make immediate payment
of all of the Guaranteed Obligations to Agent and Lenders when due, whether by
maturity, acceleration or otherwise, or at any time thereafter. Agent may apply
any amounts received in respect of the Guaranteed Obligations to any of the
Guaranteed Obligations, in whole or in part (including attorneys’ fees and legal
expenses incurred by Agent or any Lender with respect thereto or otherwise
chargeable to Borrowers or Parent Guarantor) and in such order as Agent may
elect. Notwithstanding anything to the contrary contained herein or otherwise,
all payments applied to the Guaranteed Obligations (whether from proceeds of
collateral or otherwise) shall be deemed applied first to the Guaranteed
Obligations then outstanding in an amount in excess of the limitation on the
liability of Parent Guarantor provided for herein.
2.4.    Payment by Parent Guarantor shall be made to Agent at the office of
Agent from time to time on demand as Guaranteed Obligations become due. Parent
Guarantor shall make all payments to Lender on the Guaranteed Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against Parent Guarantor either in the
same action in which any Borrower or any other Obligor is sued or in separate
actions. In the event any claim or action, or action on any judgment, based on
this Guarantee is brought against Parent Guarantor, Parent Guarantor agrees not
to deduct, set-off, or seek any counterclaim for or recoup any amounts which are
or may be owed by Lender to Parent Guarantor.



--------------------------------------------------------------------------------




2.5.    Notwithstanding anything to the contrary contained herein, the amount of
the obligations payable by Guarantor under this Guarantee shall not exceed the
Maximum Amount unless a court of competent jurisdiction adjudicates Guarantor’s
obligations to be invalid, avoidable or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), in which case the amount of the
obligations payable by Guarantor hereunder shall be limited to the lesser of the
Maximum Amount or the maximum amount that could be guaranteed by Guarantor
without rendering Guarantor’s obligations under this Guarantee invalid,
avoidable or unenforceable under such applicable law.
Section 3.    Limited Recourse.
3.1.    Notwithstanding anything to the contrary contained in this Guarantee, or
any other Financing Agreement, Parent Guarantor’s liability hereunder for the
Guaranteed Obligations shall be limited to the lesser of the Maximum Amount and
the value of the Pledged Collateral (as defined in the Parent Pledge Agreement)
pledged to Agent and Lenders by Parent Guarantor, and the enforcement of Agent’s
rights and remedies in respect of such liability of Parent Guarantor shall be
limited to the Pledged Collateral as set forth in this Section 3 and in the
Parent Pledge Agreement; provided, that, Parent Guarantor’s liability for the
Guaranteed Obligations shall not be limited to the value of the Pledged
Collateral for any loss, damage, cost, expense, liability, claim or other
obligations incurred by Agent or Lenders (a “Loss”):
(a)    arising out of or in connection with fraud or intentional material
misrepresentation by Parent Guarantor or any SPE Propco or any of their
principals, officers, agents or employees in connection with the Parent Pledge
Agreement and the SPE Agreement;
(b)    for any damage to the SPE Property arising from intentional misconduct of
Parent Guarantor or any SPE Propco or any of their principals, officers, agents
or employees, and any removal of assets forming part of any SPE Property by
Parent Guarantor or any SPE Propco in violation of the Financing Agreements;
(c)    the amount of any misappropriation or conversion by Parent Guarantor or
any SPE Propco of (i) any proceeds paid by reason of any casualty, damage or
destruction of any SPE Property, (ii) any proceeds received in connection with a
taking, (iii) any rents following and during the continuance of an Event of
Default, or (iv) any rents paid more than one (1) month in advance (it being
agreed that no use of funds for the repair, maintenance or operations of the SPE
Property shall be treated as a “misappropriation” hereunder);
(d)    which may at any time be imposed upon, incurred by or awarded against
Agent or any Lender, in the event (and arising out of such circumstances) that
any SPE Propco should raise any defense, counterclaim and/or allegation in any
foreclosure action by Agent relative to any SPE Property any part thereof which
is found by a court of competent jurisdiction in a final, non-appealable
decision to have been raised by Parent Guarantor or a SPE Propco in bad faith or
to be without basis in fact or law;
(e)    arising out of or in connection with any SPE Propco’s failure to obtain
Agent’s prior written consent to a transfer of any SPE Property to the extent
required by the SPE Agreement, but subject to the terms and conditions of the
SPE Intercreditor Agreement; or
(f)    reasonable attorney’s fees and expenses incurred by Agent in connection
with any successful suit filed on account of any of the foregoing clauses (a)
through (e).
3.2.    Upon the occurrence of any Event of Default, Agent may collect, realize
upon, sell or take any other enforcement action pursuant to the Parent Pledge
Agreement with respect to the Pledged Collateral or any portion thereof or take
any enforcement action against Parent Guarantor with respect to any of the
obligations, liabilities or amounts arising from any Loss referred to in Section
3.1(a) through (f) hereof to the extent the value of the Pledged Collateral is
insufficient to satisfy the obligations, liabilities or amounts arising from any
such Loss.
Section 4.    Waivers and Consents.
4.1.    Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to Borrowers and presentment,
demand, protest, notice of protest, notice of nonpayment or default and all
other notices to which Borrowers or Parent Guarantor are entitled are hereby
waived



--------------------------------------------------------------------------------




by Parent Guarantor . Parent Guarantor also waives notice of and hereby consents
to, (a) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and any of the other Financing Agreements,
including, without limitation, extensions of time of payment of or increase or
decrease in the amount of any of the Guaranteed Obligations, the interest rate,
fees, other charges, or any collateral, and the guarantee made herein shall
apply to the Loan Agreement and the other Financing Agreements and the
Guaranteed Obligations as so amended, modified, supplemented, renewed, restated
or extended, increased or decreased, the taking, exchange, surrender and
releasing of collateral or guarantees now or at any time held by or available to
Agent or Lenders for the obligations of Borrowers or any other party at any time
liable on or in respect of the Guaranteed Obligations or who is the owner of any
property which is security for the Guaranteed Obligations (individually, an
“Obligor” and collectively, the “Obligors”), including, without limitation, the
surrender or release by Agent and any Lender of Parent Guarantor hereunder,(b)
the exercise of, or refraining from the exercise of any rights against any
Borrower, Parent Guarantor or any other Obligor or any collateral, (c) the
settlement, compromise or release of, or the waiver of any default with
respect to, any of the Guaranteed Obligations and (d) any financing by Agent and
any Lender of Borrowers under Section 364 of the Bankruptcy Code or consent to
the use of cash collateral by Agent or Lender under Section 363 of the
Bankruptcy Code. Parent Guarantor agrees that the amount of the Guaranteed
Obligations shall not be diminished and the liability of Parent Guarantor
hereunder shall not be otherwise impaired or affected by any of the foregoing.
4.2.    No invalidity, irregularity or unenforceability of all or any part of
the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of Borrowers in respect of
any of the Guaranteed Obligations, or Parent Guarantor in respect of this
Guarantee, affect, impair or be a defense to this Guarantee. Without limitation
of the foregoing, the liability of Parent Guarantor hereunder shall not be
discharged or impaired in any respect by reason of any failure by Agent or any
Lender to perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent or any Lender in perfecting any such lien or
security interest. As to interest, fees and expenses, whether arising before or
after the commencement of any case with respect to Borrowers under the United
States Bankruptcy Code or any similar statute, Parent Guarantor shall be liable
therefor, even if any Borrower’s liability for such amounts does not, or ceases
to, exist by operation of law. Each Parent Guarantor acknowledges that Agent and
Lenders have not made any representations to any Parent Guarantor with respect
to Borrowers, any other Obligor or otherwise in connection with the execution
and delivery by Parent Guarantor of this Guarantee and Parent Guarantor are not
in any respect relying upon Agent or any Lender or any statements by Agent or
any Lender in connection with this Guarantee.
4.3.    Unless and until the indefeasible payment and satisfaction in full of
all of the Guaranteed Obligations in immediately available funds and the
termination of the financing arrangements of Agent and Lenders with Borrowers,
Parent Guarantor hereby irrevocably and unconditionally waives and relinquishes
(a) all statutory, contractual, common law, equitable and all other claims
against Borrowers, any collateral for the Guaranteed Obligations or other assets
of Borrowers or any other Obligor, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect to sums paid
or payable to Agent or Lenders by Parent Guarantor hereunder and (b) any and all
other benefits which Parent Guarantor might otherwise directly or indirectly
receive or be entitled to receive by reason of any amounts paid by or collected
or due from Parent Guarantor, Borrowers or any other Obligor upon the Guaranteed
Obligations or realized from their property.
Section 5.    Subordination. Payment of all amounts now or hereafter owed to
Parent Guarantor by Borrowers or any other Obligor is hereby subordinated in
right of payment to the indefeasible payment in full to Agent and Lenders of the
Guaranteed Obligations and all such amounts and any security and guarantees
therefor are hereby assigned to Lender as security for the Guaranteed
Obligations.
Section 6.    Acceleration. Notwithstanding anything to the contrary contained
herein or any of the terms of any of the other Financing Agreements, the
liability of Parent Guarantor for the entire Guaranteed Obligations shall mature
and become immediately due and payable, even if the liability of Borrowers or
any other Obligor therefor does not, upon the occurrence of an Event of Default
and the exercise by Agent of remedies against Borrowers or against Parent
Guarantor under the Parent Pledge Agreement.
Section 7.    Account Stated. The books and records of Agent showing the account
between Agent, Lenders and Borrowers shall be admissible in evidence in any
action or proceeding against or involving Parent Guarantor as prima facie proof
of the items therein set forth, and the monthly statements of Agent rendered to
Borrowers, to the extent to which no written objection is made within thirty
(30) days from the date of sending



--------------------------------------------------------------------------------




thereof to Borrowers, shall be deemed conclusively correct and constitute an
account stated between Agent, Lenders and Borrowers and be binding on Parent
Guarantor.
Section 8.    Termination. This Guarantee is continuing, absolute and
unconditional. Parent Guarantor shall continue to be liable hereunder until
Agent agrees to terminate this Guarantee pursuant to a written agreement
satisfactory to Agent. All Guaranteed Obligations shall be conclusively presumed
to have been created in reliance on this Guarantee.
Section 9.    Reinstatement. If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Agent
or any Lender is required to surrender or return such payment or proceeds to any
Person for any reason, then the Guaranteed Obligations intended to be satisfied
by such payment or proceeds shall be reinstated and continue and this Guarantee
shall continue in full force and effect as if such payment or proceeds had not
been received by Agent or such Lender. Parent Guarantor shall be liable to pay
to Agent and such Lender, and does indemnify and hold Agent and each Lender
harmless for the amount of any payments or proceeds surrendered or returned.
This Section 9 shall remain effective notwithstanding any contrary action which
may be taken by Agent Lenders in reliance upon such payment or proceeds. This
Section 9 shall survive the termination or revocation of this Guarantee.
Section 10.    Amendments and Waivers. Neither this Guarantee nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of
Agent. Agent shall not by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Agent. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Agent would otherwise have on any future occasion, whether
similar in kind or otherwise.
Section 11.    Representations, Warranties and Covenants.
11.1.    Parent Guarantor is a corporation duly organized and in good standing
under the laws of its state or other jurisdiction of incorporation and is duly
qualified as a foreign corporation and in good standing in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on the financial condition, results of operation or businesses of
Parent Guarantor or the rights of Agent or any Lender hereunder or under any of
the other Financing Agreements.
11.2.    The execution, delivery and performance of this Guarantee is within the
corporate powers of Parent Guarantor , have been duly authorized and are not in
contravention of law or the terms of the certificates of incorporation, by‑laws,
or other organizational documentation of Parent Guarantor , or any indenture,
agreement or undertaking to which Parent Guarantor is a party or by which Parent
Guarantor or its property are bound. This Guarantee constitutes the legal, valid
and binding obligation of Parent Guarantor enforceable in accordance with its
terms. Parent Guarantor signing this Guarantee shall be bound hereby whether or
not Parent Guarantor or any other person signs this Guarantee at any time.    
11.3.    Parent Guarantor shall not enter into any refinancing of the
Indebtedness arising under the Mortgage Loan Agreement and the other Mortgage
Loan Documents, except to the extent provided by the Loan Agreement. Parent
Guarantor acknowledges and agrees that, although it is not a “Guarantor” (as
defined in the Loan Agreement), Parent Guarantor shall be a party to, and be
bound by, Section 9.24 of the Loan Agreement and any of the other terms of the
Loan Agreement or the other Financing Agreements that are expressly applicable
to Parent Guarantor.
Section 12.    Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.
12.1.    The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between Parent Guarantor and Agent or
any Lender, whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of New York but excluding any principles of
conflict of laws or other rule of law that would result in the application of
the law of any jurisdiction other than the laws of the State of New York.



--------------------------------------------------------------------------------




12.2.    Parent Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York of New
York County and the United States District Court for the Southern District of
New York, whichever Agent may elect and waives any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Guarantee or any of the other Financing Agreements or in any way connected
with or related or incidental to the dealings of Parent Guarantor and Agent or
any Lender in respect of this Guarantee or any of the other Financing Agreements
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising and whether in contract, tort, equity or otherwise, and
agrees that any dispute arising out of the relationship between Parent Guarantor
or Borrowers and Agent or any Lender or the conduct of any such persons in
connection with this Guarantee, the other Financing Agreements or otherwise
shall be heard only in the courts described above (except that Agent and Lenders
shall have the right to bring any action or proceeding against Parent Guarantor
or its property in the courts of any other jurisdiction which Agent deems
necessary or appropriate in order to realize on collateral at any time granted
by Borrowers or Parent Guarantor to Agent or any Lender or to otherwise enforce
its rights against Parent Guarantor or its property).
12.3.    Parent Guarantor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth on the
signature pages hereof and service so made shall be deemed to be completed five
(5) days after the same shall have been so deposited in the U.S. mails, or, at
Agent’s option, by service upon Parent Guarantor in any other manner provided
under the rules of any such courts. Within thirty (30) days after such service,
Parent Guarantor so served shall appear in answer to such process, failing which
Parent Guarantor shall be deemed in default and judgment may be entered by Agent
against Parent Guarantor for the amount of the claim and other relief requested.
12.4.    PARENT GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF PARENT GUARANTOR AND AGENT OR ANY LENDER IN
RESPECT OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. PARENT
GUARANTOR, AGENT AND LENDERS HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT PARENT GUARANTOR OR AGENT OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF PARENT GUARANTOR, AGENT OR ANY LENDER TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
12.5.    Agent and Lenders shall not have any liability to Parent Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by Parent
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent or such Lender
that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct. In any such litigation, Agent and Lenders
shall be entitled to the benefit of the rebuttable presumption that it acted in
good faith and with the exercise of ordinary care in the performance by it of
the terms of the Loan Agreement and the other Financing Agreements.
Section 13.    Notices. All notices, requests and demands hereunder shall be in
writing and (a) made to Agent at its address set forth above and to Parent
Guarantor at its chief executive office set forth above, or to such other
address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.
Section 14.    Partial Invalidity. If any provision of this Guarantee is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the



--------------------------------------------------------------------------------




rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.
Section 15.    Entire Agreement. This Guarantee represents the entire agreement
and understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
15.1.    Successors and Assigns. This Guarantee shall be binding upon Parent
Guarantor and their respective successors and assigns and shall inure to the
benefit of Agent, Lenders and its successors, endorsees, transferees and
assigns. The liquidation, dissolution or termination of Parent Guarantor shall
not terminate this Guarantee as to such entity or as to Parent Guarantor.
15.2.    Construction. All references to the term “Parent Guarantor” wherever
used herein shall mean Parent Guarantor and its respective successors and
assigns, individually and collectively, jointly and severally (including,
without limitation, any receiver, trustee or custodian for Parent Guarantor or
any of its respective assets or Parent Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code). All references to
the term “Agent” wherever used herein shall mean Agent and its successors and
assigns or a replacement Agent appointed in accordance with the terms and
conditions of the Loan Agreement. All references to the term “Lenders” wherever
used herein shall mean each Lender and its successors and assigns. All
references to the term “Borrowers” wherever used herein shall mean Borrowers and
each Borrower’s successors and assigns (including, without limitation, any
receiver, trustee or custodian for Borrowers or any of each Borrower’s assets or
Borrower in each Borrower’s capacity as debtor or debtor-in-possession under the
United States Bankruptcy Code). All references to the term “Person” or “person”
wherever used herein shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality of political
subdivision thereof. All references to the plural shall also mean the singular
and to the singular shall also mean the plural.
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Parent Guarantor has executed and delivered this Guarantee
as of the day and year first above written.




BLUELINX HOLDINGS INC.

By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


 




